Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 1 to the Annual Report on Form 40-F of Just Energy Group Inc. [the “Company”] of our report dated May 14, 2014 with respect to the consolidated financial statements of the Company as at March 31, 2014 and 2013, and for the years ended March31, 2014 and 2013, and the effectiveness of internal control over financial reporting of the Company as at March31, 2014, included herein. We also consent to the incorporation by reference of such reports into the Company’s outstanding registration statements on Form F-3 (No. 333-188184), Form F-10 (No. 333-184289) and Form S-8 (No. 333-183954) that have been filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Toronto, Canada, Chartered Accountants June4, 2014 Licensed Public Accountants
